DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This application is a CON of 15/153,934 filed on 05/13/2016, which is Patent 10206752 is acknowledged.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with David Roccio on 09/08/2021.

The application has been amended as follows: 
Claims 11, 13, 15 and 16 cancelled.
In claim 8, line 2, added a “,” after “sixth joints”.
In claim 9, line 2, added a “,” after “sixth joints”.
In claim 10, line 1, replaced “a first” with “an”, in line 2, replaced “the first additional joint having a first additional axis” with “the additional joint having an additional axis”.

Replaced claim 14 with new claim below:
14.  A surgical robot as claimed in claim 1, wherein the fifth and sixth joints are constituted by a joint structure which acts as a spherical joint, and which as an intermediate member capable of moving about a first joint with respect to a basal segment of the wrist and about a second joint with respect to a distal segment of the wrist.
Allowable Subject Matter
Claims 1-10, 12, 14, 17-20 allowed.
The following is an examiner’s statement of reasons for allowance: Regarding base claim 1, the prior art fails to disclose, in combination with other limitations of the claim, a surgical robot having a fifth joint, a sixth joint and a seventh joint having a seventh axis transverse to both the fifth and sixth axes of the fifth and the sixth joints as claimed.
The prior art CN 202146362 to Gui H et al. disclose navigation craniofacial surgical auxiliary mechanical arm, has fixed base and wrist joint mechanical arm having an arm with seven joints, however, the seventh joint does not transverse to both the fifth and the sixth axes of the fifth and the sixth joints as claimed.  There is no motivation to modify the seven joint to have the seventh joint as claim since the arm and wrist of Gui already have seven degrees of freedom which result from its seven axes.  In order for an end effector attached to a robot arm to reach all points within a desired space (in order for the tip of the end effector to achieve any position), a robotic arm need only .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG SON DANG whose telephone number is (571)270-5809.  The examiner can normally be reached on Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on 571-272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHONG SON H DANG/Primary Examiner, Art Unit 3771